DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3. The display apparatus of claim 1, wherein the at least one processor is configured to output a user interface in the first mode, wherein categories of 
Claim 4. The display apparatus of claim 3, wherein the at least one processor is configured to: select one of the categories of 
Claim 6. The display apparatus of claim 1, wherein the at least one processor is configured to output a user interface in the second mode, wherein categories of 
Claim 7. The display apparatus of claim 6, wherein the at least one processor is configured to: select one of the categories of 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because the prior art fails to specifically disclose or suggest the elements/steps of a “a display configured to output a broadcast content or a content for an interior decoration function; a memory configured to store a first layout for surrounding the broadcast content and a second layout for surrounding the content for the interior decoration function; and at least one processor operatively connected to the display and the memory, wherein the at least one processor is configured to: based on receiving a first user input to enlarge the broadcast content in a first mode outputting the broadcast content and the first layout through the display, remove the first layout, enlarge the broadcast content, and output the enlarged broadcast content through the display; and based on receiving a second user input to enlarge the content for the interior decoration function in a second mode outputting the content for the interior decoration function and the second layout through the display, enlarge portions of the content for the interior decoration function and portions of the second layout and output the enlarged portions of the content for the interior decoration function and the enlarged portions of the second layout through the display”, and similar limitations as recited by the independent claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20070003221, US20060181645, US20200288199, US20140123183, US20030234804.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHENEA DAVIS/Primary Examiner, Art Unit 2421